DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
 Applicant’s arguments filed 09/24/2021 with respect to claim(s) 1-3, 5-7, and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/24/2021 with respect to claim 9 have been fully considered but they are not persuasive. 
As best understood by the Examiner the language of claim 9 is directed towards determining areas where the predicted image from the map data and the sensing means data did not line up or was not available even though a certain degree of fit had been achieved.  As written this limitation would be taught by Mattern because the camera has a limited field of view and thus areas outside of the field of view of the camera would be occluded.  Thus the area of the map not captured by the camera would be not be used (i.e. extracted) after the predetermined degree of fit is achieved.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORMAN MATTERN ET AL., "High-Accurate Vehicle Localization Using Digital Maps and Coherency Images",  2010 IEEE Intelligent Vehicles Symposium, University of California, San Diego, CA USA June 21-24, 2010, pp. 462-469 (hereinafter Mattern) in view of US 5801970 (Rowland et al.) and US 2011/0224902 (Oi et al.).
  With respect to claims 1 and 10
Mattern teaches: Method for improving prediction results of an advanced driver assistance system of a vehicle (see at least Abstract), the vehicle being mounted with a sensing means for sensing a surrounding of the vehicle (see at least Fig 2), the method comprising the steps of: 
obtaining a map data including information about at least a road geometry in a proximity of the vehicle (see at least Fig 2; Digital Map; pg. 463; and §III B; Discussing the use of a digital map.
assigning a position and orientation in the map to the sensing means (see at least Fig 2, 4, 6 (a-c); Camera; pg. 463 and 465; and §III A and §IV A; Discussing the use of a camera and predicting the image seen by the camera. The Examiner notes that in order to predict the image seen by the camera the position and orientation would need to be known as shown in Figure 6(c)) on a basis of data including an absolute position (see at least Fig 2; uBlox GPS and Leica GPS; pg. 463; and §III A; Discussing the uses of a DGPS.) and orientation of the vehicles provided by a positioning system (see at least Fig 2; vehicle odometry; pg. 463; and §III A; Discussing the use of vehicle odometry including yaw rate.), the assigning performed by determining a position and orientation of the vehicle in the map (see at least Fig 2, 4, 6 (a-c); Camera; pg. 463 and 465; and §III A and §IV A; Discussing the use of a camera and predicting the image seen by the camera. The Examiner notes that in order to predict the image seen by the camera the position and orientation would need to be known as shown in Figure 6(c)) and using a mathematical model of the sensing means (see at least Fig 2 and 6; Localization @Carai and Evaluation; pg. 463 and 466; and §III and §IV(a); Discussing using mathematically functions to determine the position of the camera.  Specifically on pg. 466 Mattern states “Hcam is a camera calibration matrix to transform vehicle coordinates to image coordinates”.  The Examiner contends that a calibration matrix is a mathematical model as used by Applicant.
the mathematical model of the sensing means (see at least Fig 2 and 6; Localization @Carai and Evaluation; pg. 463 and 466; and §III and §IV(a)) including parameters that describe a position and orientation of the sensing means relative to a fixed position and orientation of the positioning system of the vehicle (see at least Fig 2, 4, 6 (a-c); Camera; pg. 463 and 465-66; and §III A and §IV A; Discussing transforming world coordinates to vehicle coordinates and vehicle coordinates to image coordinates.), and the mathematical model further including parameters that describe characteristics of the sensing means (see at least Fig 6 (a-c); pg. 465-466; and §IV A; Discussing determining an area to compare and that the position of the camera is determined, and using a camera calibration matrix.) 
generating a virtual sensing means output (see at least Fig 2, 4, 6 (a-c); Camera; pg. 463 and 465; and §III A and §IV A; Discussing predicting the image seen by the camera.) that corresponds to an output of the sensing means if the sensing means sensed the scene defined by the information included in the map data from the assigned position and with the assigned orientation (see at least Fig 4-6; pg. 465-66; and §IV; Discussing looking if the map data and the image data have the same element.), wherein the generation is based on the mathematical model including the parameters describing characteristics of the sensing means (see at least Fig 2, 4, 6 (a-c); Camera; pg. 463 and 465; and §III A and §IV A; Discussing predicting the image seen by the camera.) and based on Formulas 9-17; Discussing finding the difference between an expected image and the image taken.);
sensing the surrounding of the vehicle and generating a sensing means output (see at least Fig 2 and 4; Camera; pg. 463; and §III A; Discussing the use of a camera.);
comparing the sensing means output and the virtual sensing means output (see at least pg. 465-466 and §IV C; Update based on the GPS and image sensor.);  
performing an optimization process (see at least pg. 466 and §IV; Formulas 9-17, that disclose how to match the position of the sensor based on the predictive and actual image) including repeating the steps of, generating the virtual sensing means output using the modified parameters (see at least pg. 465-466; With regard to the camera calibration matrix and Rowland below regarding to changing the calibration.) and comparing it with the sensing means output until a predetermined degree of fit between the virtual sensing means output and the sensing means output is achieved (see at least pg. 466 and §IV; Formulas 9-17, that disclose how to match the position of the sensor based on the predictive and actual image).
combining map data with information derived from the sensing means output and aligned with the map data using the With regard to the camera calibration matrix and Rowland below regarding to changing the calibration.) to generate combined information on the surrounding of the vehicle (see at least pg. 466 and §IV C; Discussing updating the map data.  The Examiner notes that this language is fairly broad and would include a system that uses map data and sensor data to better determine a vehicles position.)
outputting the combined information for further processing in an advanced driver assistance system for improving the prediction results by aligning the map information and the sensing means output (see at least pg. 462 and §I; Discussing using in a driver assistance system.) wherein
 combining the map data with information derived from the sensing means output (see at least pg. 465-466) comprises determining infrastructure elements (see at least Fig 6(a-c); pg. 465-466; and §IV(A); Discussing detecting elements including landmarks on the road) from the sensing means output using the modified parameters (see at least Fig 6(a-c); pg. 465-466; and §IV(A); See below with regards to using modified parameters.).
Mattern does not specifically teach:
modifying the parameters of the mathematical model;
repeating the steps generating the virtual sensing means output using the modified parameters, comparing it with the sensing means output and modifying the parameters of the mathematical model, until a predetermined degree of fit between the virtual sensing means output based on the modified parameters and the sensing means output is achieved; and
adding information on the determined infrastructure elements to the map data to generate the combined information on the surrounding of the vehicle. 
However Rowland teaches:
modifying the parameters of the mathematical model (see at least Fig 2 and 3; #201-206 and #320; and col. 5 line 40-55 and col 6 lines 20-30; Discussing building a predictive model and modifying it.);
repeating the steps generating the virtual sensing means output using the modified parameters (see at least Fig 2 and 3; #314-316 and #204-205; and col. 5 lines 40-55 and col. 6 lines 5-25; Discussing comparing the sensor data with the data set to determine if there is a match and if not move to the next data set.), comparing it with the sensing means output and modifying the parameters of the mathematical mode (see at least Fig 2 and 3; #205-206 and #314-320; and col. 5 lines 40-55 and col. 6 lines 5-30; Discussing determining if there is a match and updating the model based on the match.), until a predetermined degree of fit between the virtual sensing means output based on the modified Discussing determining if there is a match and updating the model based on the match.); and 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mattern by having modifying the parameters of the mathematical model and repeating the steps generating the virtual sensing means output using the modified parameters, comparing it with the sensing means output and modifying the parameters of the mathematical model, until a predetermined degree of fit between the virtual sensing means output based on the modified parameters and the sensing means output is achieved, as taught by Rowland, because doing so would allow the system to properly determine the orientation of the image with respect to the vehicle.  Thus making the system more accurate.
The combination of Mattern and Rowland does not specifically teach that the map is updated based on the sensor data (i.e. Mattern teaches the use of a local dynamic map but not that the local dynamic map is updated.).  Therefor the combination of Mattern and Rowland does not specifically teach:
adding information on the determined infrastructure elements to the map data to generate the combined information on the surrounding of the vehicle.
However Oi teaches:
adding information on the determined infrastructure elements to the map data to generate the combined information on the surrounding of the vehicle (see at least Fig 14-16; S314-318, B1-7, and B12; and ¶0175-176 and ¶0187; Discussing that the global map is updated using the position of objects in the local map.  The Examiner further notes that Oi teaches the use of SLAM to update the global map in ¶0190.  Also see above with regards to the elements being infrastructure elements and the device being a vehicle.).
Therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Mattern and Rowland by adding information on the elements to the map data to generate the combined information on the surrounding of the object as taught by Oi, because doing so would allow the system to adapt to changes in the environment (see at least Oi ¶0021 and ¶0187).  Thus making the determination of other objects more accurate.
 With respect to claim 2
Mattern discloses
Wherein a 3D rendering image is generated as virtual sensing means output, wherein the sensing means comprises an image sensor (see at least Fig 4-8 and pg. 465; Showing a camera image which shows 3 dimensions.).
With respect to claim 3
Mattern discloses:
Wherein the sensing means output is generated by a laser scanner, a LIDAR sensor or a radar sensor (see at least pg. 462 and §1; Discussing the use of laser scanners.).
With respect to claim 5
Mattern discloses:
Wherein an improved position of the vehicle in the map is determined taking into account the mathematical model with the modified parameters for which the predetermined degree of fit is achieved (see at least pg. 467 and §IV; Also see rejection to claim 1).
With respect to claim 6
Although Mattern does not specifically teach:
 wherein the method steps of 
sensing the surrounding of the vehicle and generating a sensing means output, 
comparing the sensing means output and the virtual sensing means output, 
modifying repeatedly the parameters of the mathematical model, generating the virtual sensing means output and comparing it with the sensing means output until a predetermined degree of fit between the virtual sensing means output until the predetermined degree of fit between the virtual sensing means output based on the modified parameters and the sensing means output is achieved, and 
combining map data with information derived from the sensing means output to generate combined information on the surrounding of the vehicle 
are performed for each of a plurality of sensor means. 
Using multiple devices to increase the accuracy of readings was a known technique at the time the invention was filed.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Mattern by using multiple image devices to increase the accuracy of the system.
With respect to claim 7
Mattern teaches:
Wherein an improved position of the vehicle in the map is determined taking into account the mathematical models with the modified parameters for which the predetermined degree of fit is achieved for each of the sensing means (see at least pg. 466-67 and §IV; Formulas 9-17.).  
With respect to claim 9
Mattern discloses:
Wherein after a predetermined degree of fit between the virtual sensing means output and the sensing means output is achieved positions of possible occludes in the sensed scene are extracted by determining which areas of the sensing means output are compatible with a road structure assumed from the map data (see at least pg. 466 and §IV).
With respect to claim 11
Mattern teaches: Method for improving prediction results of an advanced driver assistance system of a vehicle (see at least Abstract), the vehicle being mounted with a sensing means including a camera for sensing a surrounding of the vehicle (see at least Fig 2), the method comprising the steps of: 
obtaining a map data including information about at least a road geometry in a proximity of the vehicle (see at least Fig 2; Digital Map; pg. 463; and §III B; Discussing the use of a digital map.);
assigning a position and orientation in the map to the sensing means (see at least Fig 2, 4, 6 (a-c); Camera; pg. 463 and 465; and §III A and §IV A; Discussing the use of a camera and predicting the image seen by the camera. The Examiner notes that in order to predict the image seen by the camera the position and orientation would need to be known as shown in Figure 6(c)) on a basis of data including an absolute position (see at least Fig 2; uBlox GPS and Leica GPS; pg. 463; and §III A; Discussing the uses of a DGPS.) and orientation of the vehicle provided by a positioning system (see at least Fig 2; vehicle odometry; pg. 463; and §III A; Discussing the use of vehicle odometry including yaw rate.), the assigning performed by determining a position and orientation of the vehicle in the map (see at least Fig 2, 4, 6 (a-c); Camera; pg. 463 and 465; and §III A and §IV A; Discussing the use of a camera and predicting the image seen by the camera. The Examiner notes that in order to predict the image seen by the camera the position and orientation would need to be known as shown in Figure 6(c)) and using a mathematical model of the Discussing using mathematically functions to determine the position of the camera.  Specifically on pg. 466 Mattern states “Hcam is a camera calibration matrix to transform vehicle coordinates to image coordinates”.  The Examiner contends that a calibration matrix is a mathematical model as used by Applicant.), 
the mathematical model of the sensing means (see at least Fig 2 and 6; Localization @Carai and Evaluation; pg. 463 and 466; and §III and §IV(a)) including parameters that describe a position and orientation of the sensing means relative a fixed position and orientation of the positioning system of the vehicle (see at least Fig 2, 4, 6 (a-c); Camera; pg. 463 and 465-66; and §III A and §IV A; Discussing transforming world coordinates to vehicle coordinates and vehicle coordinates to image coordinates.), and the mathematical model further including parameters that describe characteristics of the sensing means (see at least Fig 6 (a-c); pg. 465-466; and §IV A; Discussing determining an area to compare and that the position of the camera is determined, and using a camera calibration matrix.) 
generating a virtual sensing means output (see at least Fig 2, 4, 6 (a-c); Camera; pg. 463 and 465; and §III A and §IV A; Discussing predicting the image seen by the camera.) that corresponds to an output of the sensing means if the sensing means sensed the scene defined by Discussing looking if the map data and the image data have the same element.), wherein the generation is based on the mathematical model including the parameters describing characteristics of the sensing means (see at least Fig 2, 4, 6 (a-c); Camera; pg. 463 and 465; and §III A and §IV A; Discussing predicting the image seen by the camera.) and based on the assigned position and with the assigned orientation (see at least Fig 4-6; pg. 465-66; and §IV; Formulas 9-17; Discussing finding the difference between an expected image and the image taken.);
sensing the surrounding of the vehicle and generating a sensing means output (see at least Fig 2 and 4; Camera; pg. 463; and §III A; Discussing the use of a camera.);
comparing the sensing means output and the virtual sensing means output (see at least pg. 465-466 and §IV C; Update based on the GPS and image sensor.);  
performing an optimization process (see at least pg. 466 and §IV; Formulas 9-17, that disclose how to match the position of the sensor based on the predictive and actual image) including repeating the steps of, generating the virtual sensing means output using the modified parameters (see at least pg. 465-466; With regard to the camera calibration matrix and Rowland below regarding to changing the calibration.) and comparing it with the  Formulas 9-17, that disclose how to match the position of the sensor based on the predictive and actual image).
combining map data with information derived from the sensing means output and aligned with the map data using the modified parameters (see at least pg. 465-466; With regard to the camera calibration matrix and Rowland below regarding to changing the calibration.) to generate combined information on the surrounding of the vehicle (see at least pg. 466 and §IV C; Discussing updating the map data.  The Examiner notes that this language is fairly broad and would include a system that uses map data and sensor data to better determine a vehicles position.)
outputting the combined information for further processing in an advanced driver assistance system for improving the prediction results by aligning the map information and the sensing means output(see at least pg. 462 and §I; Discussing using in a driver assistance system.) wherein
 combining the map data with information derived from the sensing means output (see at least pg. 465-466) comprises determining infrastructure elements (see at least Fig 6(a-c); pg. 465-466; and §IV(A); Discussing detecting elements including landmarks on the road) from the sensing means output using the modified parameters (see at least Fig 6(a-c); pg. 465-466; and §IV(A); See below with regards to using modified parameters.).
Mattern does not specifically teach:
the characteristics of the sensing means including at least one of an aperture, a sensing range and a focal length
modifying the parameters of the mathematical model; and
repeating the steps generating the virtual sensing means output using the modified parameters, comparing it with the sensing means output and modifying the parameters of the mathematical model, until a predetermined degree of fit between the virtual sensing means output based on the modified parameters and the sensing means output is achieved;
adding information on the determined infrastructure elements to the map data to generate the combined information on the surrounding of the vehicle. 
However Rowland teaches:
the characteristics of the sensing means including at least one of an aperture, a sensing range and a focal length (see at least Fig 1; #160; and col. 4 lines 20-45 and col. 5 lines 250-55; Discussing that the focal element #160 is adjusted/corrected.)   
modifying the parameters of the mathematical model (see at least Fig 2 and 3; #201-206 and #320; and col. 5 line 40-55 and col 6 lines 20-30; Discussing building a predictive model and modifying it.);
repeating the steps generating the virtual sensing means output using the modified parameters (see at least Fig 2 and 3; #314-316 and #204-205; and col. 5 lines 40-55 and col. 6 lines 5-25; Discussing comparing the sensor data with the data set to determine if there is a match and if not move to the next data set.), comparing it with the sensing means output and modifying the parameters of the mathematical mode (see at least Fig 2 and 3; #205-206 and #314-320; and col. 5 lines 40-55 and col. 6 lines 5-30; Discussing determining if there is a match and updating the model based on the match.), until a predetermined degree of fit between the virtual sensing means output based on the modified parameters and the sensing means output is achieved (see at least Fig 2 and 3; #205-206 and #314-320; and col. 5 lines 40-55 and col. 6 lines 5-30; Discussing determining if there is a match and updating the model based on the match.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mattern by having modifying the parameters of the mathematical model and repeating the steps generating the virtual sensing means output using the modified parameters, comparing it with the sensing means output and modifying the parameters of the mathematical model, until a predetermined degree of fit between the virtual 
The combination of Mattern and Rowland does not specifically teach that the map is updated based on the sensor data (i.e. Mattern teaches the use of a local dynamic map but not that the local dynamic map is updated.).  Therefor the combination of Mattern and Rowland does not specifically teach:
adding information on the determined infrastructure elements to the map data to generate the combined information on the surrounding of the vehicle.
However Oi teaches:
adding information on the determined infrastructure elements to the map data to generate the combined information on the surrounding of the vehicle (see at least Fig 14-16; S314-318, B1-7, and B12; and ¶0175-176 and ¶0187; Discussing that the global map is updated using the position of objects in the local map.  The Examiner further notes that Oi teaches the use of SLAM to update the global map in ¶0190.  Also see above with regards to the elements being infrastructure elements and the device being a vehicle.).
Therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Mattern and Rowland by adding information on the elements to the map data to generate the combined .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665